Exhibit 10.2
SEVERANCE AGREEMENT
     SEVERANCE AGREEMENT (this “Agreement”), dated as of January 29, 2010 (the
“Effective Date”), between Questcor Pharmaceuticals, Inc., a California
corporation (the “Company”), and Dr. Jason Zielonka (“Executive”).
W I T N E S S E T H:
     WHEREAS, Executive is being employed by the Company pursuant to an Offer
Letter dated January 29, 2010, and the Company and Executive desire to enter
into this Agreement to set forth the terms on which Executive may be entitled to
severance benefits from the Company. The following terms and conditions
supersede anything of the same subject matter provided for in the Offer Letter
or any other agreement entered into prior to the Effective Date.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the Company and Executive hereby agree as follows:
     1. At-Will Nature of Employment.
          (a) Termination of Employment. The Company may terminate Executive’s
employment at any time with or without Cause effective immediately upon delivery
of a Notice of Termination to Executive. Subject to the immediately following
sentence and for purposes of this Agreement only, “Cause” shall mean with
respect to Executive, any of the following: (i) Executive’s material neglect of
assigned duties with the Company or Executive’s failure or refusal to perform
assigned duties with the Company, which continues uncured for thirty (30) days
following receipt of written notice of such deficiency from the Board of
Directors of the Company (“Board”) or the Chief Executive Officer of the
Company, specifying the scope and nature of the deficiency; (ii) Executive’s
commission of a felony or fraud; or Executive’s misappropriation of property
belonging to the Company or its affiliates; (iii) Executive’s commission of a
misdemeanor or act of dishonesty, which causes material harm to the Company;
(iv) Executive’s engaging in any act of moral turpitude which causes material
harm to the Company; (v) Executive’s breach of the Company’s trading compliance
program or any confidentiality, proprietary information or nondisclosure
agreement with the Company; or (vi) Executive’s working for another company,
partnership or other entity, whether as an Executive, consultant or director,
while an Executive of the Company without the prior written consent of the
Board. Any determination of Cause as used herein will be made in good faith by
the Board. A termination by the Company for reasons other than set forth in
clauses (i) through (vi) above, or for no reason at all but not including a
termination of Executive’s employment with the Company as a result of death or
Disability, shall be deemed a “Termination Without Cause.”
          (b) Voluntary Termination by Executive. Executive may voluntarily
terminate his employment with the Company upon 30 days written notice to the
Company.
          (c) Termination by Executive for Good Reason. Executive may terminate
his employment with the Company for Good Reason. “Good Reason” shall mean the
occurrence, without Executive’s written consent, of one or more of the following
events: (i) the Company materially decreases Executive’s responsibilities, or
(ii) the Company materially breaches the terms of this Agreement; provided that
no such event shall constitute Good Reason hereunder unless (a) Executive shall
have given written notice to the Company of Executive’s intent to resign for
Good Reason within 30 days

1



--------------------------------------------------------------------------------



 



after Executive becomes aware of the occurrence of any such event (specifying in
detail the nature and scope of the event), (b) such event or occurrence shall
not have been cured within 30 days of the Company’s receipt of such notice,
(c) any Termination by Executive for Good Reason following such 30 day cure
period must occur no later than the date that is 30 days following the
expiration of such 30 day cure period. Executive’s Termination for Good Reason
shall be treated as involuntary, or (iii) the Company relocates Executive’s
principal place of work to a location more than fifty (50) miles from the
location of Executive’s principal place of work on the date of this Agreement,
          (d) Notice of Termination. Any termination of Executive’s employment
by the Company or by Executive shall be communicated by a written Notice of
Termination addressed to Executive or the Company, as applicable. Termination
may be effective immediately upon communication of such Notice of Termination. A
“Notice of Termination” shall mean a notice stating that Executive’s employment
with the Company has been or will be terminated and the specific provisions of
this Section 1 under which such termination is being effected.
          (e) Payments Upon Termination. Upon termination of Executive’s
employment for any reason, the Company shall pay Executive (i) his Base Salary
earned but not yet paid for services rendered to the Company on or prior to the
date on which the Employment Period ends, (ii) any accrued but unused vacation
days, (iii) any incurred but unpaid reimbursable business expenses and other
insurance related reimbursable expenses, and (iv) any amounts required under the
Company’s Employee Stock Purchase Plan (or successor plans). Any reimbursement
for expenses payable under subsection (iii) shall be made in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(iv) and shall be paid on or before
the last day of Executive’s taxable year following the taxable year in which
Executive incurred the expenses; provided, however, Executive’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.
     2. Payments Upon Certain Terminations Not Involving a Change in Control.
          (a) Termination by the Company Without Cause or Termination by
Executive for Good Reason. In addition to the payments described in Section 1(e)
and subject to Section 4 and Section 5, provided that Executive is in compliance
with his obligations under his Proprietary Information and Inventions Agreement
with the Company, in the event Executive’s employment is terminated by the
Company Without Cause or by Executive for Good Reason, the Company shall (i) pay
Executive any annual bonus payable for services rendered in any annual bonus
period for the year which had been completed in its entirety prior to the date
on which the Employment Period ends and that had not previously been paid,
provided, however, it is the Company’s intent that any such annual bonus shall
be evaluated by the Board, and if applicable, paid, no later than December 31 of
the calendar year following the calendar year to which such annual bonus
relates, (ii) continue to make Base Salary payments for (A) a period 6 months
following such termination of employment if the termination occurs on or before
the third anniversary of the date on which Executive commenced employment with
the Company, or (B) a period 12 months following such termination of employment
if the termination occurs after such third anniversary date (the period of time
such payments are provided, the “Severance Period”), payable over such 6 month
or 12 month period, as the case may be, on the regular payroll dates of the
Company in accordance with the Company’s payroll practices as in effect on such
termination date, and subject to applicable tax withholding. Such continued Base
Salary payments shall commence upon the first payroll date following the
effective date of the Release Agreement referenced in Section 5, and the first
continued Base Salary payment shall cover the period between the termination
date and such payment, provided, however, no amount shall be paid pursuant to
this Section 2(a) unless, on or prior to the fifty-fifth (55th) day following
the date of the Executive’s

2



--------------------------------------------------------------------------------



 



Separation from Service (as defined in Section 4 below), Executive has executed
an effective Release Agreement and any applicable revocation period has expired.
Each installment payment made pursuant to this Section 2(a)(ii) shall be
considered a separate payment for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)).
          (b) Duty to Mitigate. If Executive is reemployed for at least twenty
(20) hours per week on average at any time after the termination date and before
the end of the Severance Period, Executive shall promptly provide written notice
to the Company of such reemployment, and all further severance compensation
payments under this Section 2 shall be decreased by the amount of the annual
compensation received by Executive from the new employer.
     3. Payments Upon Certain Terminations Involving a Change in Control.
          (a) Statement of Intent. The Board recognizes that, as is the case
with many publicly held corporations, the possibility of a change in control of
the Company may exist and that the uncertainty and questions that it may raise
among management could result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders. Accordingly, the
Board has decided to reinforce and encourage Executive’s attention and
dedication to Executive’s assigned duties without the distraction arising from
the possibility of a change in control of the Company.
          (b) Accelerated Vesting. Notwithstanding anything to the contrary in
the Company’s 1992 Employee Stock Option Plan or its 2006 Equity Incentive Award
Plan (the “Option Plans”), in the event that a Change in Control (as defined in
the Option Plans) occurs, and Executive’s employment with the Company is
terminated by the Company Without Cause or by Executive for Good Reason at any
time within the three (3) month period before the date of such Change in Control
or during the twelve (12) month period following the date of such Change in
Control, one-hundred percent (100%) of the then-unvested shares of Questcor’s
common stock subject to each of Executive’s outstanding stock options and
one-hundred percent (100%) of Executive’s restricted shares subject to vesting
will become immediately vested and exercisable on the date of such termination.
          (c) Cash Severance Upon Termination Without Cause or for Good Reason.
Subject to Section 4 below, in the event a Change in Control occurs which is
also a Cash Severance Change in Control (as defined below), and Executive’s
employment with the Company is terminated by the Company Without Cause or by
Executive for Good Reason at any time within the three (3) month period before
the date of such Cash Severance Change in Control or during the twelve
(12) month period following the date of such Cash Severance Change in Control,
Executive will receive severance compensation equal to the sum of (i) an amount
equal to his highest Base Salary in the calendar year in which the Cash
Severance Change in Control occurs, plus (ii) an amount equal to his target
bonus as established by the Board or its Compensation Committee for the year
during which the termination takes place (or if such target bonus has not yet
been established, the target bonus for the prior year), payable in accordance
with Section 3(d) below
     For purposes of this Section 3(c), “Cash Severance Change in Control” shall
mean and include the following:
               (i) the acquisition, directly or indirectly, by any “person” or
“group” (as those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the
Exchange Act and the rules thereunder) of “beneficial ownership” (as determined
pursuant to Rule 13d-3 under the Exchange

3



--------------------------------------------------------------------------------



 



Act) of securities entitled to vote generally in the election of directors (
“voting securities” ) of the Company that represent 50% or more of the combined
voting power of the Company’s then outstanding voting securities, other than:
                    (A) an acquisition by a trustee or other fiduciary holding
securities under any employee benefit plan (or related trust) sponsored or
maintained by the Company or any person controlled by the Company or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company,
                    (B) an acquisition of voting securities by the Company or a
corporation owned, directly or indirectly by the shareholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company; or
                    (C) in a public offering of the Company’s securities.
               (ii) A change in the composition of the Board occurring within a
twelve (12) month period, as a result of which a majority of the incumbent
directors are replaced by directors whose appointment or election is not
endorsed by a majority of the incumbent directors before the date of the
appointment or election; or
               (iii) the consummation by the Company (whether directly involving
the Company or indirectly involving the Company through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Company’s assets (provided, the sale of assets does not constitute a related
party transfer as set forth in Treasury Regulation §1.409A-3(i)(5)(viii)(B)), in
each case other than a transaction which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity” )
directly or indirectly, at least fifty percent (50%) of the combined voting
power of the Successor Entity’s outstanding voting securities immediately after
the transaction,
     For purposes of subsection (i) of the definition of “Change in Control,”
the calculation of voting power shall be made as if the date of the acquisition
were a record date for a vote of the Company’s shareholders, and for purposes of
subsection (iii) of the definition of “Change in Control,” the calculation of
voting power shall be made as if the date of the consummation of the transaction
were a record date for a vote of the Company’s shareholders.
          (d) Payment Administration. Subject to Section 4 below, the severance
payment under Section 3(c) shall be made in a single lump sum on the release
effective date of the Release Agreement referenced in Section 5; provided,
however, no amount shall be paid pursuant to this Section 3(d) unless, on or
prior to the fifty-fifth (55th) day following the later of (i) the Executive’s
Separation from Service or (ii) the effective date of a Cash Severance Change in
Control occurring within three months following Executive’s Separation from
Service, Executive has executed an effective Release Agreement and any
applicable revocation period has expired. Payments under Section 3(c) shall be
in addition to the payments under Section 1(e) but shall be in lieu of, and not
in addition to, the payment of any cash severance payments that Executive may
otherwise be entitled to under Section 2 of this Agreement.

4



--------------------------------------------------------------------------------



 



          (e) No Duty to Mitigate. Executive’s reemployment at any time
following the termination of Executive’s employment shall have no effect on his
right to collect severance under this Section 3.
     4. Section 409A Payment Delay.
          (a) Payment Delay. Notwithstanding anything herein to the contrary, to
the extent any payments to Executive pursuant to Sections 2 or 3 are treated as
non-qualified deferred compensation subject to Section 409A of the Code, then
(i) no amount shall be payable pursuant to such section unless Executive’s
termination of employment constitutes a “separation from service” with the
Company (as such term is defined in Treasury Regulation Section 1.409A-1(h) and
any successor provision thereto) (a “Separation from Service”), and (ii) if
Executive, at the time of his Separation from Service, is determined by the
Company to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code and the Company determines that delayed commencement of any portion of
the termination benefits payable to Executive pursuant to this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code (any such delayed commencement, a “Payment
Delay”), then such portion of the Executive’s termination benefits described in
Section 2 or 3, as the case may be, shall not be provided to Executive prior to
the earlier of (A) the expiration of the six-month period measured from the date
of the Executive’s Separation from Service, (B) the date of the Executive’s
death or (C) such earlier date as is permitted under Section 409A. Upon the
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to a Payment Delay shall be paid in a lump sum to
Executive within 30 days following such expiration, and any remaining payments
due under the Agreement shall be paid as otherwise provided herein. The
determination of whether Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall made by the Company in accordance with the terms of Section 409A
of the Code and applicable guidance thereunder (including without limitation
Treasury Regulation Section 1.409A-1(i) and any successor provision thereto).
          (b) Exceptions to Payment Delay. Notwithstanding Section 4(a), to the
maximum extent permitted by applicable law, amounts payable to Executive
pursuant to Section 2 or 3, as the case may be, shall be made in reliance upon
Treasury Regulation Section 1.409A-1(b)(9) (with respect to separation pay
plans) or Treasury Regulation Section 1.409A-1(b)(4) (with respect to short-term
deferrals). Accordingly, the severance payments provided for in Section 2 and 3
are not intended to provide for any deferral of compensation subject to
Section 409A of the Code to the extent (i) the severance payments payable
pursuant to Section 2 or 3, as the case may be, by their terms and determined as
of the date of Executive’s Separation from Service, may not be made later than
the 15th day of the third calendar month following the later of (A) the end of
the Company’s fiscal year in which Executive’s Separation from Service occurs or
(B) the end of the calendar year in which Executive’s Separation from Service
occurs, or (ii) (A) such severance payments do not exceed an amount equal to two
times the lesser of (1) the amount of Executive’s annualized compensation based
upon Executive’s annual rate of pay for the calendar year immediately preceding
the calendar year in which Executive’s Separation from Service occurs (adjusted
for any increase during the calendar year in which such Separation from Service
occurs that would be expected to continue indefinitely had Executive remained
employed with the Company) or (2) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) for the calendar
year in which Executive’s Separation from Service occurs, and (B) such severance
payments shall be completed no later than December 31 of the second calendar
year following the calendar year in which Executive’s Separation from Service
occurs.

5



--------------------------------------------------------------------------------



 



          (c) Interpretation. To the extent the payments and benefits under this
Agreement are subject to Section 409A of the Code, this Agreement shall be
interpreted, construed and administered in a manner that satisfies the
requirements of Sections 409A(a)(2), (3) and (4) of the Code and the Treasury
Regulations thereunder (and any applicable transition relief under Section 409A
of the Code).
     5. Release.
          (a) Execution of Release. As a condition of Executive’s right to
receive the payments described in Sections 2(a) and 3(c), Executive shall within
21 days following Executive’s termination of employment (or within 45 days if
Executive is terminated as part of a group layoff) execute and deliver to the
Company a full and complete release of all claims, known and unknown, that
Executive may have against the Company and its related past and present
entities, officers, directors, shareholders, agents, representatives, successors
and employees, such release to be substantially in the form of the release
attached hereto as Exhibit A (the “Release Agreement”); provided, however, that
any conflict between the terms of this Agreement and such form of release
attached as Exhibit A shall be resolved in favor of this Agreement.
          (b) Effect of Failure. In the event Executive fails to deliver or
revokes the release referred to in Section 5(a) above, Executive shall not be
entitled to any of the payments described in Section 2(a) or 3(c) above. In the
event that, prior to the end of the Severance Period, Executive breaches any of
his obligations under this Agreement, including this Section 5, the Company’s
obligations to provide the payments under Sections 2(a) and 3(c) shall thereupon
cease and the Company shall be entitled to recover from Executive any and all
amounts theretofore paid to Executive pursuant to Section 2(a) or 3(c).
     6. Death and Disability. In the event the Executive’s employment at the
Company ends as a result of Executive’s death, this Agreement shall
automatically terminate and Executive’s estate shall be entitled to receive
(i) the amounts described in Section 1(e), and (ii) any annual bonus payable for
services rendered in any annual bonus period for the year which had been
completed in its entirety prior to the date on which the Employment Period ends
and that had not previously been paid. The bonus amount under clause (ii) will
be payable to Executive’s estate when and if such annual bonuses would otherwise
have been payable; provided, however, it is the Company’s intent that the bonus
shall be evaluated by the Board, and if applicable, paid, no later than
December 31 of the calendar year following the calendar year to which such
annual bonus relates. In the event of Executive’s Disability, the Company shall
have the right to terminate this Agreement and Executive’s employment
immediately. Additionally, Executive shall be entitled to his annual bonus as
described under clause (ii) above, except that the payments shall be to
Executive and not his estate.
     7. Miscellaneous.
          (a) Survival. To the extent necessary to give effect to such
provisions, the provisions of this Agreement shall survive the termination
hereof, whether such termination shall be by expiration of the Employment Period
or otherwise.
          (b) Binding Effect. This Agreement shall be binding on, and shall
inure to the benefit of, the Company and any person or entity that succeeds to
the interest of the Company (regardless of whether such succession occurs by
operation of law) by reason of the sale of all or a portion of the Company’s
equity securities, a merger, consolidation or reorganization involving the
Company or, unless

6



--------------------------------------------------------------------------------



 



the Company otherwise elects in writing, a sale of all or a portion of the
assets of the business of the Company. This Agreement shall also inure to the
benefit of Executive’s heirs, executors, administrators and legal
representatives.
          (c) Assignment. Executive may not assign this Agreement. The Company
may assign its rights, together with its obligations, under this Agreement
(i) to any affiliate or subsidiary or (ii) to third parties in connection with
any sale, transfer or other disposition of all or substantially all of its
business or assets.
          (d) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters referred to herein and
supersedes any and all prior agreements, whether written or oral. There are no
promises, representations, inducements or statements between the parties other
than those that are expressly contained herein. Executive acknowledges that he
is entering into this Agreement of his own free will and accord, and with no
duress, that he has read this Agreement and that he understands it and its legal
consequences. Pursuant to the terms of the Offer Letter, Executive is a
participant in the annual employee incentive program for 2010, which shall be
interpreted and administered to comply with the terms of Section 409A of the
Code. To the extent that this Agreement otherwise conflicts with the Offer
Letter, the terms of this Agreement shall control.
          (e) Severability; Reformation. In the event that one or more of the
provisions of this Agreement is or shall become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby. In the
event any covenant contained herein is not enforceable in accordance with its
terms, including, but not limited to, if found to be excessively broad as to
duration, scope, activity or subject, Executive and the Company agree that such
covenant shall be reformed to make it enforceable in a manner that provides as
nearly as possible the result intended by this Agreement so as to be enforceable
to the maximum extent compatible with applicable law.
          (f) Waiver. Waiver by any party hereto of any breach or default by the
other party of any of the terms of this Agreement shall not operate as a waiver
of any other breach or default, whether similar to or different from the breach
or default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.
          (g) Notices. Any notice required or desired to be delivered under this
Agreement shall be in writing and shall be delivered personally, by courier
service, by registered mail, return receipt requested, or by email and shall be
effective upon actual receipt by the party to which such notice shall be
directed, and shall be addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):
               If to the Company:
                    Questcor Pharmaceuticals, Inc.
                    Attention: Chief Executive Officer
                    3260 Whipple Road
                    Union City, California 94587

7



--------------------------------------------------------------------------------



 



               If to Executive:
                    To the most recent address of the Executive set forth in the
personnel records of the Company.
          (h) Amendments. This Agreement may not be altered, modified or amended
except by a written instrument signed by each of the parties hereto.
          (i) Headings. Headings to sections in this Agreement are for the
convenience of the parties only and are not intended to be part of or to affect
the meaning or interpretation hereof.
          (j) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
          (k) Withholding. Any payments provided for herein shall be reduced by
any amounts required to be withheld by the Company under applicable Federal,
State or local income or employment tax laws or similar statutes or other
provisions of law then in effect.
          (l) Disputes. Any and all disputes connected with, relating to or
arising from Executive’s employment with the Company, this Agreement, or the
Release attached as Exhibit A, will be settled by final and binding arbitration
in accordance with the rules of the American Arbitration Association as
presently in force. The only claims not covered by this Agreement are claims for
benefits under the unemployment insurance or workers’ compensation laws. Any
such arbitration will take place in Alameda County, California. The parties
hereby incorporate into this agreement all of the arbitration provisions of
Section 1283.05 of the California Code of Civil Procedure. The Company
understands and agrees that it will bear the costs of the arbitration filing and
hearing fees and the cost of the arbitrator. Each side will bear his/its own
attorneys’ fees, and the arbitrator will not have authority to award attorneys’
fees unless a statutory section at issue in the dispute authorizes the award of
attorneys’ fees to the prevailing party, in which case the arbitrator has
authority to make such award as permitted by the statute in question. The
arbitration shall be instead of any civil litigation; this means that Executive
is waiving any right to a jury trial, and that the arbitrator’s decision shall
be final and binding to the fullest extent permitted by law and enforceable by
any court having jurisdiction thereof. Judgment upon any award rendered by the
arbitrators may be entered in any court having jurisdiction.
          (m) Governing Law. This Agreement shall be governed by the laws of the
State of California, without reference to principles of conflicts or choice of
law under which the law of any other jurisdiction would apply.
          (n) Representation. Executive acknowledges that Stradling Yocca
Carlson & Rauth represents the Company and Executive has neither sought nor
received legal advice from Stradling Yocca Carlson & Rauth in connection with
this Agreement.
[SIGNATURE PAGE FOLLOWS]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and Executive has hereunto set his hand as of the
day and year first above written.
Questcor Pharmaceuticals, Inc.

                By:   /s/ Don Bailey       Name:   Don Bailey      Title:  
President & Chief Executive Officer     

Executive

                By:   /s/ Dr. Jason Zielonka         Dr. Jason Zielonka         

9



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Form of Release
SEPARATION AGREEMENT AND GENERAL RELEASE
                                             , on behalf of himself and his
heirs, successors, and assigns (the “Executive”) and Questcor Pharmaceuticals,
Inc. (the “Company”) hereby agree to the following terms and conditions related
to the recent termination of Executive’s employment with the Company.
     1. Executive’s employment with the Company ceased effective
                                         (the “Termination Date”). Effective as
of that date, Executive (a) relinquished his title[s] of
                                         of the Company, as well as any other
officer or employee positions or titles he may have held with the Company and
any of its affiliated companies, and (b) [if applicable] resigned as a director
of the Company and any of its affiliated companies.
     2. With respect to any outstanding business expenses, Executive agrees that
on or before                                         , he will submit a final
expense reimbursement statement reflecting any outstanding business expenses
incurred through his Termination date, along with the appropriate receipts and
necessary supporting documentation. The Company will provide reimbursement
pursuant to its current business policies and practices for all reasonable and
appropriate business expenses.
     3. Other than any outstanding business expenses and the future payments
referenced in Paragraph 5 below, Executive represents and agrees that he has
received all compensation owed to him by the Company through his Termination
Date, including any and all wages, bonuses, incentives, stock options,
commissions, earned but unused vacation, and any other payments, benefits, or
other compensation of any kind to which he was entitled from the Company.
     4. Executive represents to the Company that he is signing this Separation
Agreement and General Release (this “Agreement”) voluntarily and with a full
understanding of and agreement with its terms for the purpose of receiving
additional pay and consideration from the Company beyond that which is owed to
him.
     5. Conditioned on Executive’s execution, without subsequent revocation, of
this Separation Agreement and General Release and Executive’s compliance with
the terms of this Agreement, the Company will provide Executive with the
consideration in accordance with Section 2(a) and Section 3(c) of the Severance
Agreement between Executive and the Company dated
                                        , 2008 commencing either eight (8) days
after the Company’s receipt of this Separation Agreement and General Release
executed by Executive (the “Release Effective Date”) or as soon thereafter as
administratively practicable.
     6. Upon Executive’s eligibility for health insurance coverage through other
employment during the Severance Period, all insurance premium payments by the
Company for Executive and his currently insured dependents under COBRA shall
cease. Other than what is specified in the Employment Agreement, Executive will
not accrue or be entitled to receive any

A-1



--------------------------------------------------------------------------------



 



other compensation or benefits, including but not limited to, vacation, holiday
pay, car allowance, etc., during the Severance Period.
     7. Should Executive fail to execute this Agreement within the time frame
provided or should Executive subsequently revoke or breach this Agreement, this
Agreement will immediately become null and void, no consideration will due or
payable, and any and all consideration provided under this Separation Agreement
must be immediately returned.
     8. Executive understands that nothing in this Separation Agreement
supersedes his continuing obligations under the Company’s [Proprietary
Information and Inventions Agreement, Policy Against Insider Training,
Confidentiality Agreement, Non-Disclosure Agreement, etc.] which he signed
during his employment, all of which will remain in full force and effect as
these documents contain obligations which continue after the effective date of
his termination. Executive agrees to comply with all such continuing
obligations.
     9. In exchange for the consideration described above, which Executive would
not otherwise be entitled to receive, Executive does hereby forever irrevocably
and unconditionally fully release and discharge the Company and its parents,
subsidiaries, and affiliates, together with their past and current officers,
directors, agents, employees, partners, shareholders and representatives
(hereinafter collectively referred to as the “Released Parties”) from any and
all causes of action, claims, suits, demands or other obligations or liabilities
of every kind and nature (including without limitation attorneys’ fees and
costs), whether known or unknown, that Executive ever had, now has, or may in
the future have that arose on or before the date Executive signs this Agreement,
including but not limited to all claims regarding any aspect of his employment,
compensation, or the termination of his employment with the Company, his offer
letter from the Company, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, Title VII of the Civil Rights Act of
1964, 42 U.S.C. section 1981, the Fair Labor Standards Acts, the WARN Act, the
Sarbanes-Oxley Act, the California Fair Employment and Housing Act, California
Government Code section 12900, et seq., the Unruh Civil Rights Act, California
Civil Code section 51, all provisions of the California Labor Code; the Employee
Retirement Income Security Act, 29 U.S.C. section 1001, et seq., all as amended,
any other federal, state or local law, regulation or ordinance or public policy,
contract, tort or property law theory, or any other cause of action whatsoever
that arose on or before the date Executive signs this Agreement. Executive’s
release contained herein shall not include any release of any rights, claims or
entitlements Executive has or may have to indemnification under any
Indemnification Agreement he entered into with the Company or pursuant to the
Company’s Articles of Incorporation or any coverage Executive may have under the
Company’s directors and officers insurance policy for acts and omissions
occurring within the course and scope of Executive’s employment while acting as
an officer or director of the Company.
     10. It is further understood and agreed that as a condition of this
Agreement, all rights under Section 1542 of the Civil Code of the State of
California are expressly waived by Executive. Such Section reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

A-2



--------------------------------------------------------------------------------



 



     Thus, for the purpose of implementing a full and complete release and
discharge of the Released Parties, Executive expressly acknowledges that this
Agreement is intended to include and does include in its effect, without
limitation, all claims which Executive does not know or suspect to exist in his
favor against the Released Parties at the time of execution hereof, and that
this Agreement expressly contemplates the extinguishment of all such claims.
     11. Executive agrees to withdraw with prejudice all complaints or charges,
if any, he has filed against any of the Released Parties with any agency or
court. Executive agrees that he will not file any lawsuit, complaint, or charge
against any Released Party based on the claims released in this Separation
Agreement and General Release.
     12. The release in this Agreement includes, but is not limited to, claims
arising under federal, state or local law for age, race, sex or other forms of
employment discrimination and retaliation. In accordance with the Older Workers
Benefit Protection Act, Executive hereby knowingly and voluntarily waives and
releases all rights and claims, known or unknown, arising under the Age
Discrimination in Employment Act of 1967, as amended, which he might otherwise
have had against the Released Parties. Executive is hereby advised that he
should consult with an attorney before signing this Agreement and that he has
21 days in which to consider and accept this Agreement by signing and returning
this Agreement to the Chairman of the Company’s Compensation Committee. In
addition, Executive has a period of seven days following his execution of this
Agreement in which he may revoke the Agreement. If Executive does not advise the
Chairman of the Compensation Committee by a writing received by him within such
seven day period of Executive’s intent to revoke the Agreement, the Agreement
will become effective and enforceable upon the expiration of the seven days.
     13. Executive acknowledges that this Agreement may be filed by the Company
with the Securities and Exchange Commission in accordance with the Company’s
filing obligations under the Securities Exchange Act of 1934.
     14. Executive represents that he has returned to the Company all
proprietary or confidential information and property of the Company, including
but not limited to any Company owned or leased laptop computer, all keys to the
office and leased automobile, all fobs, credit cards, files, records, access
cards, equipment and other Company owned property, records or information in his
possession, including all copies thereof in whatever form, including any and all
electronic copies, and has destroyed all electronic copies of all proprietary or
confidential information of the Company.
     15. Executive acknowledges that he is aware of his obligations under the
federal securities laws relating to trading in the Company’s securities while in
possession of material, non-public information about the Company. Executive
further acknowledges that he is aware of his reporting obligations under Section
16(a) of the Securities Exchange Act of 1934 and that he has properly and timely
filed all forms required by such Section.
     16. Any and all disputes connected with, related to or arising from this
Separation Agreement and General Release will be settled by final and binding
arbitration in accordance with the rules of the American Arbitration Association
as presently in force. Any such arbitration will take place in Alameda County,
California. The parties hereby incorporate into this agreement all of the
arbitration provisions of Section 1283.05 of the California Code of Civil
Procedure. The

A-3



--------------------------------------------------------------------------------



 



Company understands and agrees that it will bear the costs of the arbitration
filing and hearing fees and the cost of the arbitrator. Each side will bear
his/its own attorneys’ fees, and the arbitrator will not have authority to award
attorneys’ fees unless a statutory section at issue in the dispute authorizes
the award of attorneys’ fees to the prevailing party, in which case the
arbitrator has authority to make such award as permitted by the statute in
question. The arbitration shall be instead of any civil litigation; this means
that you are waiving any right to a jury trial, and that the arbitrator’s
decision shall be final and binding to the fullest extent permitted by law and
enforceable by any court having jurisdiction thereof. Judgment upon any award
rendered by the arbitrators may be entered in any court having jurisdiction.
     17. This Separation and General Release shall not be construed against any
party merely because that party drafted or revised the provision in question,
and it shall not be construed as an admission by the Released Parties of any
improper, wrongful, or unlawful actions, or any other wrongdoing against
Executive, and the Released Parties specifically disclaim any liability to or
wrongful acts against Executive.
     18. This Agreement may be modified only by written agreement signed by both
parties.
     19. In the event any provision of this Agreement is void or unenforceable,
the remaining provisions shall continue in full force and effect.
     20. This Separation Agreement and General Release, along with the
above-mentioned [Confidentiality, Indemnification, and Non-Disclosure Agreements
between Company and Executive], all of which are incorporated herein by this
reference, constitute the entire agreement between the parties regarding the
subject matter hereof, and supersede any and all prior and contemporaneous oral
and written agreements. Executive acknowledges and agrees that he is not relying
on any representations or promises by any representative of the Company
regarding any term not included in this Agreement or concerning the meaning of
any aspect of this Release Agreement.
     21. This Separation Agreement and General Release may be executed in one or
more counterparts and by facsimile or email, each of which shall be deemed an
original but all of which shall constitute a single document.

                                  EXECUTIVE    
 
                   
Dated:
                                                  Dr. Jason Zielonka    
 
                                QUESTCOR PHARMACEUTICALS, INC.    
 
                   
Dated:
          By:                              

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
CALIFORNIA LABOR CODE SECTION 2870
          “(a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
               (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
               (2) Result from any work performed by the employee for the
employer.
          (b) To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.”

B-1